USCA4 Appeal: 21-7769      Doc: 14        Filed: 07/25/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7769


        DAVID NIGHTHORSE FIREWALKER-FIELDS,

                            Plaintiff - Appellant,

                     v.

        HAROLD W. CLARKE, Director of the Virginia Department of Corrections, sued
        Individually and Official Capacity; IVAN GILMORE, Warden,

                            Defendants - Appellees.

                     and

        E. WITT, Grievance Coordinator and Ombudsman Sussex I State Prison, sued Individually
        and Official Capacity; SGT. RIDDICK, Night Sergeant Housing 2 Sussex I State Prison,
        sued Individually and Official Capacity; ISRAEL HAMILTON, Warden, Sussex I State
        Prison, sued Individually and Official Capacity; BARRY NARANO, Virginia Department
        of Corrections American with Disabilities “ADA” Coordinator, sued Individually and
        Official Capacity; VIRGINIA DEPARTMENT OF CORRECTIONS, “Public Entity”,
        sued Individually and Official Capacity; OFFICER MOSS, Recreation/Yard Officer,
        Sussex I State Prison, “Hostile Witness”; LIEUTENANT CLAIBORNE, Watch
        Commander, Sussex I State Prison, sued Individually and Official Capacity;
        TREATMENT OFFICER PALLONT, Shared Allied Management “SAM” Pod, sued
        Individually and Official Capacity; UNKNOWN DARBY, Sussex I State Prison
        Intelligence Unit, sued Individually and Official Capacity; LIEUTENANT BROWN,
        Sussex I State Prison Intelligence Unit, sued Individually and Official Capacity; SGT.
        DUNLEAVY, Sussex I State Prison Intelligence Unit, sued Individually and Official
        Capacity; SGT. LABOY, Sussex I State Prison Intelligence Unit, sued Individually and
        Official Capacity; MS. FOREMAN, Operations Officer, Sussex I State Prison, sued
        Individually and Official Capacity; MR. VON CAMPER, Institutional Program Manager,
        Sussex I State, sued Individually and Official Capacity; Y. ADAMS, Unit Manager of
        Housing Unit 2/Institutional ADA Coordinator, Sussex I State Prison, Sussex I State Prison
        Intelligence Unit, sued Individually and Official Capacity; K. COSBY, Regional
        Ombudsman, Sussex I State Prison Intelligence Unit, sued Individually and Official
USCA4 Appeal: 21-7769      Doc: 14         Filed: 07/25/2022    Pg: 2 of 3




        Capacity; ANTHONY D. WHITE, Assistant Warden, Sussex I State Prison, Sussex I State
        Prison Intelligence Unit, sued Individually and Official Capacity; CHRISTOPHER J.
        GENSINGER, Virginia Department of Corrections, Sussex I State Prison Intelligence
        Unit, sued Individually and Official Capacity; LIEUTENANT COLSTON, Building
        Lieutenant, Sussex I State Prison Intelligence Unit, sued Individually and Official
        Capacity; CHAPLAIN JONES, Grace Inside Chaplain Services, Chaplain, Sussex I State
        Prison, Sussex I State Prison Intelligence Unit, sued Individually and Official Capacity;
        OFFICER TUELL, Property Officer, Sussex I State Prison, Sussex I State Prison
        Intelligence Unit, sued Individually and Official Capacity; MS. WELLINGTON, Sussex I
        ADA Coordinator, Sussex I State Prison Intelligence Unit, sued Individually and Official
        Capacity; SAFETY OFFICER STITH, Sussex I State Prison, Sussex I State Prison
        Intelligence Unit, sued Individually and Official Capacity; BRIAN MORAN, Secretary of
        Public Safety, Sussex I State Prison Intelligence Unit, sued Individually and Official
        Capacity; RALPH NORTHAM, sued Individually and Official Capacity; MS.
        WETHINGTON, ADA Coordinator SISP; MR. VAN KAMPIN, Institutional Program
        Manager; OFFICER ENIS, Housing Unit; MS. HARRIS, Chief of Housing SISP;
        OFFICER MS. WALTERS, Housing Unit 2 Officer SISP; OFFICER D. GARCIA,
        Housing Unit 2 Officer SISP; J. ADAMS, Unit Manager; OFFICER E. COLEMAN,
        Housing Unit 2 Booth Officer; MAJOR NEWBIE, SISP Manager; I. T. GILMORE,
        Warden, Sussex I State Prison, sued Individually and Official Capacity,

                            Defendants.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:20-cv-00599-CMH-IDD)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        David Nighthorse Firewalker-Fields, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.



                                                    2
USCA4 Appeal: 21-7769      Doc: 14         Filed: 07/25/2022     Pg: 3 of 3




        PER CURIAM:

               David Nighthorse Firewalker-Fields appeals the district court’s order denying relief

        on his 42 U.S.C. § 1983 complaint. We have reviewed the record and find no reversible

        error. Accordingly, we affirm the district court’s order. Firewalker-Fields v. Clarke,

        No. 1:20-cv-00599-CMH-IDD (E.D. Va., Dec. 2, 2021). We also deny Curiae Disability

        Party’s motion to file an amicus curiae brief. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3